Exhibit A (11) Matrix Capital Group, Inc. & Matrix Fund Services Standards and Procedures Regarding Conflicts of Interest Code of Ethics and Reporting Requirements Conflicts of interest can arise when certain investment company personnel (e.g., those who may have knowledge of impending investment company transactions) buy and sell securities for their personal accounts (“personal investment activities”). These conflicts arise because such personnel have the opportunity to profit from information about investment company transactions, often to the detriment of investors. Section 17(j) of the Investment Company Act of 1940 (the “Act”) and rule 17j‑1 thereunder are intended to address the potential conflicts arising from the personal investment activities of investment company personnel, including the company’s principal underwriter. Rule 17j‑1, among other things, (a) prohibits fraudulent, deceptive or manipulative acts by investment company affiliates and certain other persons in connection with their personal transactions in securities held or to be acquired by the investment company, (b) requires investment companies and principal underwriters to adopt codes of ethics reasonably designed to prevent their “access persons” from engaging in conduct prohibited by the rule, (c) requires access persons to periodically report their securities holdings and personal securities transactions and (d) requires the investment company and principal underwriter to use reasonable diligence and institute procedures reasonably necessary to prevent violations of the code. Accordingly, Matrix Capital Group, Inc. and Matrix Fund Services (“Matrix”) have adopted this code of ethics (the “Code”) with respect to all investment companies registered under the Act for which Matrix acts as depositor, investment adviser or principal underwriter (each, a “Fund”). It should be noted that this Code is applicable to all officers and employees of Matrix and members of Matrix's board of directors, unless otherwise indicated below. The Code addresses personal transactions in securities within the context of section 17(j) and rule 17j‑1 of the Act. The Code does not encompass all possible areas of potential liability under the federal securities laws, including the Act. For instance, the federal securities laws preclude investors from trading on the basis of material, nonpublic information or communicating this information in breach of a fiduciary duty (“insider trading” or “tipping”). Other provisions of the Act also address transactions involving investment companies and their affiliated persons (such as an investment adviser) which may involve fraud or raise other conflict issues. For example, section 17(a) of the Act generally prohibits sales or purchases of securities or other property between a registered investment company and an affiliated person and section 17(d) and rule 17d‑1 thereunder generally prohibits an affiliated person of a registered investment company (or an affiliated person of such person) from participating in any joint enterprise, arrangement, or profit sharing plan with the investment company absent an exemptive order from the Securities and Exchange Commission. Accordingly, persons covered by this Code are advised to seek advice before engaging in any transactions other than the purchase or redemption of Fund units or the regular performance of their normal business duties if the transaction directly or indirectly involves themselves and a Fund or other clients of Matrix. Revised Code of Ethcis as of May 2008.doc 0334086/SRA This Code of Ethics consists of six sections: I.
